Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email dated 29 October 2021 by Applicant’s Attorney Matthew Burton. 

The application has been amended as follows: 
Claims: 
1.  	A method for connectorizing a superconducting coaxial cable, comprising:
providing the superconducting coaxial cable, the superconducting coaxial cable comprising one or more electrically-conductive components made of [a superconductor] niobium-titanium (NbTi) superconducting material; 
depositing an oxide layer on a connectorizing surface of the superconducting coaxial cable; 
electroplating a metal layer on the connectorizing surface of the superconducting coaxial cable, wherein the oxide layer allows the metal layer to adhere to the connectorizing surface of the superconducting coaxial cable; and 
soldering a radio frequency connector to the metal layer coated on the connectorizing surface of the superconducting coaxial cable.

6. 	The method of claim 1, wherein the oxide layer is deposited on the connectorizing surface of the superconducting coaxial cable using a first electrolytic cell, and wherein the [electroplating a] metal layer on the connectorizing surface of the superconducting coaxial cable is deposited [comprises depositing the metal layer on the surface of the superconducting cable] using a second electrolytic cell.

9. 	The method of claim 6, wherein depositing [an] the oxide layer on the connectorizing surface of the superconducting coaxial cable comprises: 
placing the connectorizing surface of the superconducting coaxial cable into the first electrolytic cell; and 
applying a first electrical signal to a circuit comprising a cathode and an anode, wherein the anode is the connectorizing surface of the superconducting coaxial cable.

11. 	The method of claim 6, wherein the metal layer is made of copper, and wherein the second electrolytic cell includes an acidic copper electroplating solution.

13. 	The method of claim 6, wherein depositing the metal layer on the connectorizing surface of the superconducting coaxial cable using a second electrolytic cell comprises: 
placing the connectorizing surface of the superconducting coaxial cable into the second electrolytic cell; and 
applying a second electrical signal to a circuit comprising a cathode and an anode, wherein the cathode is the connectorizing surface of the superconducting coaxial cable.



16. 	The method of claim 1, wherein the superconducting coaxial cable is made of niobium, titanium, or alloys thereof.

17-21. Canceled.

Reasons for Allowance
Claims 1-14 and 16 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 6 of the response filed on  20 August 2021 reviewed carefully and the amendments to the claims 1, 15 and 18 dated on 20 August 2021 would overcome the claim rejections based on  35 USC §112 and 35 USC §103. The prior arts taken either singularly or in combination fails to anticipate the limitations of the independent claim 1 in such a manner that the rejections under 35 U.S.C. 102 or 103 would be improper.

Regarding claim 1, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
A method for connectorizing a superconducting coaxial cable comprising one or more electrically-conductive components made of niobium-titanium (NbTi) superconducting material; depositing an oxide layer on the a connectorizing surface; electroplating a metal layer on the connectorizing surface, wherein the oxide layer allows the metal layer to adhere to the connectorizing surface of the superconducting cable; and soldering a radiofrequency connector to the metal layer coated on the connectorizing surface of the superconducting coaxial cable.
Prior art of record Otto (US 20100022396) teaches joining of two laminated superconducting wires together including a buffer layer. However, Otto does not teach depositing an oxide layer on the surface of a superconducting layer or soldering a radiofrequency connector to the metal layer. Prior art of record Shen (US 20170229224) teaches method and apparatus for fabricating a high-strength superconducting cable by pre-oxidizing one high-strength alloy wire and coating a superconducting wire with a protective layer. However, Shen does not teach a coaxial cable or soldering a radiofrequency connector to a superconducting cable. Prior art of record Wang (CN 105483795) teaches a method to prepare composite copper nanowire and an electroplating method to deposit an oxide layer. However, Wang is silent on a coaxial cable or soldering a radiofrequency connector. Prior art of record Lee (US 6346181) teaches a nickel plated superconducting wire using an electroplating method. However, Lee does not teach soldering a coaxial cable with a radiofrequency connector. Prior art of record Meserve (US 6199266) teaches a superconducting cable comprises multiple filaments made of niobium titanium alloy. However, Meserve is silent of connecting a radiofrequency connector on to a coaxial cable. 

Therefore, claim 1 is allowed and claims 2-14 and 16 are allowed as they inherit all the limitations of claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729